Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of December 30, 2005 by
and between Timothy Looney, an individual (“Executive”) and Irvine Sensors
Corporation, a Delaware corporation (“ISC”) and its subsidiaries. For the
purposes of this Agreement, ISC and its subsidiaries shall be collectively
referred to herein as the “Company.”

 

1. Duties and Responsibilities.

 

A. Executive shall serve as a Vice President of ISC and the President of Optex
Systems, Inc. (“Optex”) or such other title or position as may be mutually
agreed to by the Company and Executive. Executive shall report to and perform
the duties and responsibilities assigned to him by the Board of Directors of ISC
(the “Board”) and ISC’s Chief Executive Officer, or such other person as may be
designated by the Board. Executive shall have primary responsibility for the
formulation, implementation and execution of strategic policies relating to the
Optex’s business operations, financial objectives, market growth and compliance
with applicable laws and regulations, and shall have overall responsibility for
the formulation of the business plan for Optex for each fiscal year to be
submitted for Board approval.

 

B. Executive agrees to devote his full time and attention to the Company, to use
his best efforts to advance the business and welfare of the Company, to render
his services under this Agreement fully, faithfully, diligently, competently and
to the best of his ability.

 

C. Executive shall be based at the Company’s office located in Richardson,
Texas, but Executive shall be required to travel to other geographic locations
in connection with the performance of his executive duties.

 

2. Commencement Date. Executive’s employment shall commence on January 3, 2006
(the “Commencement Date”).

 

3. Employment Term. Executive’s employment shall commence as of the Commencement
Date and shall end upon the second year anniversary of the Commencement Date
(the “Employment Term”).

 

4. Cash Compensation.

 

A. Executive’s initial base salary shall be $180,000 per year payable in
accordance with the Company’s standard payroll schedule. Executive’s
compensation shall be subject to periodic review by the Company, but the base
salary shall not be reduced below the amount stated in this Agreement during the
Employment Term.

 

B. The Company shall deduct and withhold from the compensation payable to
Executive any and all applicable Federal, State and local income and employment
withholding taxes and any other amounts required to be deducted or withheld by
the Company under applicable statutes, regulations, ordinances or orders
governing or requiring the withholding or deduction of amounts otherwise payable
as compensation or wages to employees.

 

          Employment Agreement



--------------------------------------------------------------------------------

C. Executive shall be eligible to participate in all incentive stock option
Programs that are made available to the Company’s executive officers and for
which Executive qualifies, except for the Company’s deferred compensation plan
and employee stock bonus plan.

 

5. Expense Reimbursement. In addition to the compensation specified in
Section 3, Executive shall be entitled, in accordance with the reimbursement
policies in effect from time to time, to receive reimbursement from the Company
for reasonable business expenses incurred by Executive in the performance of
Executive’s duties hereunder, provided Executive furnishes the Company with
vouchers, receipts and other details of such expenses in the form required by
the Company, sufficient to substantiate a deduction for such business expenses
under all applicable rules and regulations of federal and state taxing
authorities.

 

6. Fringe Benefits.

 

A. Executive shall, throughout the Employment Period, be eligible to participate
in all group term life insurance plans, group health plans, accidental death and
dismemberment plans and other executive perquisites that are made available to
the Company’s executive officers and for which Executive qualifies pursuant to
the requisite plan requirements.

 

B. Executive shall earn vacation time during the Employment Period as the
Company makes available to its management level employees generally. Vacation
shall accrue and be taken pursuant to the Company’s vacation benefit policy and
subject to an accrual cap at any give time equal to eight weeks.

 

7. Employment Termination. Upon termination, the Executive will have no rights
to any unvested benefits or any other compensation or payments except as stated
in this Section 7.

 

A. Termination for Cause. In the event the Company terminates Executive’s
employment prior to the expiration of the Employment Term for Cause (as defined
below), Executive shall receive his wages through the termination date, his
accrued but unused vacation, reimbursement of his outstanding expenses incurred
in compliance with Section 5 above, and any portion of his other compensation
earned through the termination date.

 

B. Termination Upon Death or Disability. In the event the Company terminates
Executive’s employment prior to the expiration of the Employment Term as a
result of a Long-Term Disability (as defined below) or upon Executive’s death,
the Company shall pay Executive or his estate, his wages earned through the
termination date, reimbursement of his outstanding expenses incurred in
compliance with Section 5 above, his accrued but unused vacation, any portion of
his other compensation earned through the termination date, and the Company
shall continue Executive’s base salary for a period of at least three months
following the termination date. For the purposes of this Agreement, a “Long-Term
Disability” shall mean a long-term disability that after consideration and
implementation of reasonable accommodations (provided that no accommodation that
imposes undue hardship on the Company will be required), renders or will render
Executive unable to perform his essential job functions for a period longer than
four months. The determination of Executive’s Long-Term Disability shall be made
by Executive’s attending physician unless the Board disagrees with such
determination, in

 

     2    Employment Agreement



--------------------------------------------------------------------------------

which case Executive’s Long-Term Disability shall be determined by a majority of
three physicians qualified to practice medicine in the State of the Executive’s
residence, one to be selected by each of the Executive (or his authorized
representative) and the Board and the third to be selected by such two
designated physicians.

 

C. Termination Without Cause. Should the Company terminate Executive’s
employment prior to the expiration of the Employment Term other than (i) for
Cause; (ii) as a result of Executive’s death, or (iii) as a result of a
Long-Term Disability, the Company shall have no further obligation under this
Agreement, except as follows: On his last day of employment., the Company shall
pay to Executive his wages earned through the termination date, his accrued but
unused vacation, reimbursement of his outstanding expenses incurred in
compliance with Section 5 above, and any portion of his other compensation
earned through the termination date. Furthermore, the Company shall continue to
pay Executive’s base salary through the end of the Employment Term. Such
payments will be made at the Company’s usual and customary pay intervals and
will be subject to all appropriate deductions and withholdings.

 

D. For Cause. For purposes of this Section 7, “Cause” shall mean that Executive
has engaged in any one of the following: (i) financial dishonesty, including,
without limitation, misappropriation of funds or property, or any attempt by
Executive to secure any personal profit related to the business or business
opportunities of the Company without the informed, written approval of the
Company’s Board of Directors; (ii) Executive’s refusal for at least ten
(10) days to comply with reasonable directives of the Company’s Chief Executive
Officer or Board of Directors after receipt by Executive of prior written notice
from the Board specifying such noncompliance; (iii) gross negligence or reckless
or willful misconduct in the performance of Executive’s duties; (iv) the failure
to perform, or continuing neglect in the performance of, duties assigned to
Executive for at least ten (10) days after receipt by Executive from the Board
of prior written notice of such failure or neglect; (v) misconduct which has a
materially adverse effect upon the Company’s business or reputation; (vi) the
conviction of, or plea of nolo contendre to, any felony or a misdemeanor
involving moral turpitude or fraud; (vii) continuing the material breach of any
provision of this Agreement for at least ten (10) days after receipt by
Executive from the Board of prior written notice of such breach; of (viii) the
violation of Company policies including, without limitation, the Company’s
policies on equal employment opportunity and prohibition of unlawful harassment.
A termination as a result of a Change in Control shall not constitute Cause.

 

E. Good Reason. The Executive may terminate his employment under this Agreement
for Good Reason if (i) the Executive gives notice to the Company setting forth
in reasonable detail his grounds for termination for Good Reason (“Notice of
Good Reason”) and (ii) thereafter, the Company fails to cure within ten
(10) days the action or inaction described in the Notice of Good Reason. In the
event the Executive terminates this Agreement for Good Reason, the Executive
shall be entitled to the payments and benefits specified by Section 7(C). For
purposes of this Agreement, “Good Reason” shall mean, without the Executive’s
express written consent, the occurrence of any one or more of the following
events:

 

(i) a material breach of the Agreement by the Company;

 

     3    Employment Agreement



--------------------------------------------------------------------------------

(ii) a change by the Company in the Executive’s primary work location of more
than fifty (50) miles from Optex’s current offices as of the date hereof in
Richardson, Texas;

 

(iii) a material diminution of the Executive’s principal duties as described in
Section 1 above; or

 

(iv) a reduction by the Company in the Executive’s Base Salary or other
compensation without his written consent.

 

(v) a change in Executive’s primary reporting responsibilities such that
Executive no longer reports directly to the Chief Executive Officer of ISC.

 

F. Change in Control. For purposes of this Section 7, “Change In Control” shall
mean any of the following transactions effecting a change in ownership or
control of the Company:

 

(i) a merger, consolidation or reorganization approved by the Company’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction, or

 

(ii) any stockholder-approved transfer or other disposition of all or
substantially all of the Company’s assets, or

 

(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities pursuant to a tender or exchange
offer made directly to the Company’s stockholders.

 

In no event, however, shall a Change in Control be deemed to occur in connection
with any public offering of the Common Stock.

 

G. Effect. In the event there is a Change in Control, and Executive is
terminated without Cause within six months in conjunction with or within six
months immediately following the closing of such a Change in Control, on his
last day of employment with the Company, the Company shall pay to Executive, his
accrued but unused vacation, reimbursement of his outstanding expenses incurred
in compliance with Section 5 above, and any portion of his other compensation
earned through the termination date. Furthermore, the Company shall continue to
pay Executive’s base salary through the end of the Employment Term at the
Company’s usual and customary pay intervals. Any payments to Executive shall be
subject to all appropriate deductions and withholdings.

 

     4    Employment Agreement



--------------------------------------------------------------------------------

8. Restrictive Covenants. During the Employment Period:

 

(i) Executive shall devote Executive’s full time solely and exclusively to the
performance of Executive’s duties described herein, except during periods of
illness or vacation periods.

 

(ii) Executive shall not directly or indirectly provide services to or through
any person, firm or other entity except the Company, unless otherwise authorized
by the Board in writing.

 

(iii) Executive shall not render any services of any kind or character for
Executive’s own account or for any other person, firm or entity without first
obtaining the Company’s written consent.

 

Executive, however, shall have the right to perform such incidental services as
are necessary in connection with Executive’s charitable or community activities,
or participation in trade or professional organizations, but only if such
incidental services do not interfere with the performance of Executive’s
services to the Company.

 

9. Non-Competition During The Employment Period. Executive acknowledges and
agrees that given the extent and nature of the confidential and proprietary
information he will obtain during the course of his employment with the Company,
it would be inevitable that such confidential information would be disclosed or
utilized by the Executive should he obtain employment from, or otherwise become
associated with, an entity or person that is engaged in a business or enterprise
that directly competes with the Company. Consequently, during any period for
which Executive is receiving payments from the Company, either as wages or as a
severance benefit, Executive shall not, without prior written consent of the
Company’s Board of Directors, directly or indirectly own, manage, operate, join,
control or participate in the ownership, management, operation or control of, or
be employed by or connected in any manner with, any enterprise which is engaged
in any business competitive with or similar to that of the Company; provided,
however, that such restriction shall not apply to any passive investment
representing an interest of less than one percent (1%) of an outstanding class
of Publicly-Traded Securities (as defined below) of any company or other
enterprise; provided however, that Executive may not devote any managerial
efforts for, or provide any services to, such company or enterprise. For the
purposes of this Agreement, the term “Publicly Traded Securities” shall mean
securities that are traded on a national securities exchange or listed on the
Nasdaq National Market. Notwithstanding the foregoing, Executive shall have the
right to perform such incidental services as are necessary in connection with
Executive’s charitable or community activities, or participation in trade or
professional organizations, but only if (i) such incidental services do not
interfere with the performance of Executive’s services to the Company and
(ii) any such services do not violate Executive’s obligations under Executive’s
Non-Competition Agreement with the Company as of the date hereof.

 

10. Non-Solicitation. During the Employment Period, and for two (2) years
following termination of Executive’s employment, Executive shall not encourage
or solicit any of the Company’s employees, independent contractors, consultants
or other persons in the employment or service of the Company to leave the
Company’s employ or service for any reason

 

     5    Employment Agreement



--------------------------------------------------------------------------------

or interfere in any other manner with employment or service relationships at the
time existing between the Company and any of such persons. In addition,
Executive shall not, directly or indirectly, solicit or divert away from the
Company any business, clients or customers, induce any of the Company’s
customers, vendors, clients, licensors, licensees, suppliers, agents or other
persons under contract or otherwise associated or doing business with the
Company to reduce, alter or terminate any such association or business with the
Company, or otherwise interfere in any other manner with any existing business
relationship between the Company and any such persons or other third party.

 

Executive acknowledges that monetary damages may not be sufficient to compensate
the Company for any economic loss which may be incurred by reason of his breach
of the foregoing restrictive covenants. Accordingly, in the event of any such
breach, the Company shall, in addition to the termination of this Agreement and
any remedies available to the Company at law, be entitled to obtain equitable
relief in the form of an injunction precluding Executive from continuing such
breach.

 

11. Proprietary Information. As a condition precedent to Executive’s employment
with the Company, Executive will execute the Company’s standard form of
Proprietary Information and Assignment of Inventions Agreement. Executive’s
obligations pursuant to the Proprietary Information and Assignment of Inventions
Agreement will survive termination of Executive’s employment with the Company.

 

12. Dispute Resolution. Except for the right of the Company and Executive to
seek injunctive relief in court, any controversy, claim or dispute of any type
arising out of or relating to Executive’s employment or the provisions of this
Agreement shall be resolved in accordance with this Section 12 of the Agreement
(and Article 2 of Executive’s Non-Competition Agreement), regarding resolution
of disputes, which will be the sole and exclusive procedure for the resolution
of any such disputes. This Agreement shall be enforced in accordance with the
Federal Arbitration Act, the enforcement provisions of which are incorporated by
this reference. Matters subject to these provisions include, without limitation,
claims or disputes based on statute, contract, common law and tort and will
include, for example, matters pertaining to termination, discrimination,
harassment, compensation and benefits. Matters to be resolved under these
procedures also include claims and disputes arising out of statutes such as the
Fair Labor Standards Act, Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the California labor code, and the California
Fair Employment and Housing Act. Nothing in this provision is intended to
restrict Executive from submitting any matter to an administrative agency with
jurisdiction over such matter.

 

A. Mediation. The Company and Executive will make a good faith attempt to
resolve any and all claims and disputes relating to the subject matter of this
Agreement through good faith negotiations. If such claims and disputes cannot be
settled through negotiation, the Company and Executive agree to submit them to
mediation in Orange County, California before resorting to arbitration or any
other dispute resolution procedure. The mediation of any such claim or dispute
must be conducted in accordance with the then-current JAMS procedures for the
resolution of employment disputes by mediation, by a mediator who has had both
training and experience as a mediator of general employment and commercial
matters. If the parties to this Agreement cannot agree on a mediator, then the
mediator will be

 

     6    Employment Agreement



--------------------------------------------------------------------------------

selected by JAMS in accordance with JAMS’ strike list method. Within thirty
(30) days after the selection of the mediator, the Company and Executive and
their respective attorneys will meet with the mediator for one mediation session
of at least four (4) hours. If the claim or dispute cannot be settled during
such mediation session or mutually agreed continuation of the session, either
the Company or Executive may give the mediator and the other party to the claim
or dispute written notice declaring the end of the mediation process. All
discussions connected with this mediation provision will be confidential and
treated as compromise and settlement discussions. Nothing disclosed in such
discussions, which is not independently discoverable, may be used for any
purpose in any later proceeding. The mediator’s fees will be paid in equal
portions by the Company and Executive, unless the Company agrees to pay all such
fees.

 

B. Arbitration. If a claim or dispute relating to the subject matter of this
Agreement has not been resolved in accordance with Section 12(A) above, then the
claim or dispute will be determined by arbitration in accordance with the
then-current JAMS employment arbitration rules and procedures, except as
modified herein. The arbitration will be conducted in Orange County, California
by a sole neutral arbitrator who has had both training and experience as an
arbitrator of general employment and commercial matters and who is, and for at
least ten (10) years has been, a partner, a shareholder, or a member in a law
firm. If the Company and Executive cannot agree on an arbitrator, then the
arbitrator will be selected by JAMS in accordance with Rule 12 of the JAMS
employment arbitration rules and procedures. No person who has served as a
mediator under the mediation provision, however, may be selected as the
arbitrator for the same claim or dispute. Reasonable discovery will be permitted
and the arbitrator may decide any issue as to discovery. The arbitrator may
decide any issue as to whether or as to the extent to which any dispute is
subject to the dispute resolution provisions in Section 12 and the arbitrator
may award any relief permitted by law. The arbitrator must base the arbitration
award on the provisions of Section 12 of the Agreement and applicable law and
must render the award in writing, including an explanation of the reasons for
the award. Judgment upon the award may be entered by any court having
jurisdiction of the matter, and the decision of the arbitrator will be final and
binding. The parties hereto hereby waive to the fullest extent permitted by law
any rights to appeal or to review of such award by any court. The statute of
limitations applicable to the commencement of a lawsuit will apply to the
commencement of an arbitration under Section 12(B) of the Agreement. At the
request of any party, the Arbitrator, attorneys, parties to the arbitration,
witnesses, experts, court reporters or other persons present at the arbitration
shall agree in writing to maintain the strict confidentiality of the arbitration
proceedings. The arbitrator’s fees will be paid in full by the Company, unless
Executive agrees in writing to pay some or all of such fees.

 

C. Interim Actions. Notwithstanding the foregoing, a party may apply to a court
of competent jurisdiction within the State of California for relief in the form
of a temporary restraining order or preliminary injunction, pending appointment
of an arbitrator or pending final determination of a claim through arbitration
in accordance with this Section 12. In the event a dispute is submitted to
arbitration hereunder during the term of this Agreement, the parties shall
continue to perform their respective obligations hereunder, subject to any
interim relief that may be ordered by the arbitrator or by a court of competent
jurisdiction pursuant to the previous sentence.

 

     7    Employment Agreement



--------------------------------------------------------------------------------

D. Fees. Unless otherwise agreed, the prevailing party (if a prevailing party is
determined to exist by the arbitrator or judge) will be entitled to its costs
and attorneys’ fees incurred in any arbitration or other proceeding relating to
the interpretation or enforcement of this Agreement.

 

E. Acknowledgement. EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION 12, WHICH
DISCUSSES MEDIATION AND ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS
AGREEMENT, EXECUTIVE AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR
IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY,
CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO MEDIATION AND
ARBITRATION, AND THAT THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN THIS
SECTION 12 CONSTITUTE A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL.

 

13. Successors and Assigns. This Agreement is personal in its nature and the
Executive shall not assign or transfer his rights under this Agreement. The
provisions of this Agreement shall inure to the benefit of, and shall be binding
on, each successor of the Company whether by merger, consolidation, transfer of
all or substantially all assets, or otherwise, and the heirs and legal
representatives of Executive.

 

14. Notices. Unless otherwise provided, all notices required or permitted
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified; (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day; (c) five (5) business days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) one (1) business day after deposit with a
nationally recognized overnight courier, prepaid and specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the address as hereinafter set forth:

 

To the Company:    Irvine Sensors Corporation      3001 Red Hill Avenue     
Building #4      Costa Mesa, CA 92626-4532      Attention: Chief Executive
Officer To Executive:    Timothy Looney      4306 Savannah Circle      Parker,
TX 75002

 

Any party may change its address for the purpose of receiving notices, demands
and other communications by providing written notice to the other party in the
manner described in this section.

 

15. Governing Documents. This Agreement, along with the documents expressly
referenced in this Agreement, constitute the entire agreement and understanding
of the Company and Executive with respect to the terms and conditions of
Executive’s employment with the

 

     8    Employment Agreement



--------------------------------------------------------------------------------

Company and the payment of severance benefits, and supersedes all prior and
contemporaneous written or verbal agreements and understandings between
Executive and the Company relating to such subject matter. This Agreement may
only be amended by written instrument signed by Executive and an authorized
officer of the Company. Any and all prior agreements, understandings or
representations relating to the Executive’s employment with the Company are
terminated and cancelled in their entirety and are of no further force or
effect.

 

16. Governing Law. The provisions of this letter agreement will be construed and
interpreted under the laws of the State of California. If any provision of this
Agreement as applied to any party or to any circumstance should be adjudged by a
court of competent jurisdiction to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court, the application of any other
provision of this Agreement, or the enforceability or invalidity of this
Agreement as a whole.

 

17. Remedies. All rights and remedies provided pursuant to this Agreement or by
law shall be cumulative, and no such right or remedy shall be exclusive of any
other. A party may pursue any one or more rights or remedies hereunder, or may
seek damages or specific performance in the event of another party’s breach
hereunder, or may pursue any other remedy by law or equity, whether or not
stated in this Agreement.

 

18. Severability. If one or more provisions of this Agreement are held to be
unenforceable, invalid, or illegal in any jurisdiction by reason of the scope,
extent or duration of its coverage, then such a provision shall be deemed
amended to the extent necessary to confirm to applicable law so as to be valid
and enforceable or, if such a provision cannot be so amended without materially
altering the intentions of the parties, then such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.

 

19. No Waiver. The waiver by either party of a breach of any provision of this
Agreement shall not operate as, or be construed as, a waiver of any later breach
of that provision.

 

20. Entire Agreement. This Agreement (including the exhibits hereto, if any)
constitutes the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof and supersedes any prior
agreements or understandings with respect thereto.

 

21. Disclosure. Executive agrees fully and completely to reveal the terms of
this Agreement to any future employer or potential employer of Executive and
authorizes the Company, at its election, to make such a disclosure.

 

22. Representation of Executive. Executive represents and warrants to the
Company that Executive is free to enter into this Agreement and has no contract,
commitment, arrangements or understanding to or with any party that restrains or
is in conflict with Executive’s performance of the covenants, services and
duties provided in this Agreement. Executive has had opportunity to consult with
independent counsel of his choice prior to agreeing to the terms of this
Agreement and enters into the agreement, knowingly, willingly and

 

     9    Employment Agreement



--------------------------------------------------------------------------------

voluntarily. Executive agrees to indemnify the Company and hold it harmless
against any and all liabilities or claims arising out of any unauthorized act or
acts by Executive that, the foregoing representation and warranty to the
contrary notwithstanding, are in violation, or constitute a breach, of any such
contract, commitment, arrangement or understanding.

 

23. Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.

 

IN WITNESS WHEREOF, this Agreement is made and entered into as of the date first
above written.

 

COMPANY:       IRVINE SENSORS CORPORATION             By:  

/s/ JOHN CARSON

               

John Carson,

               

President and Chief Executive Officer

EXECUTIVE:          

/s/ TIMOTHY LOONEY

               

Timothy Looney, an individual

 

     10    Employment Agreement